DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-35, and 38-44 are rejected under 35 U.S.C. 103 as being unpatentable over Kenworthy [US2011/0193339 of record, previously cited] in view of Weisbond et al. [US2006/0202471, of record, previously cited, “Weisbond”].
Claims 31-35 and 38-44 are rejected for the same reasons expressed in paragraph 5 of the Office Action dated 6/23/2022.
Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kenworthy, Weisbond, and further in view of Barfield [US5697143, of record, previously cited]. 
Claims 36-37 are rejected for the same reasons expressed in paragraph 6 of the Office Action dated 6/23/2022.
Claims 45, 46, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Kenworthy, Weisbond, and further in view of Tamura et al. [US5861577, of record, previously cited, “Tamura”]. 
Claims 45, 46, 48 and 49 are rejected for the same reasons expressed in paragraph 7 of the Office Action dated 6/23/2022.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Kenworthy, Weisbond, and further in view of Pionetti et al. [US2013/0114945, of record, previously cited, “Pionetti”].  
Claim 47 is rejected for the same reasons expressed in paragraph 8 of the Office Action dated 6/23/2022.
Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive.
Applicant argues Weisbond does not disclose a sealing interface. The claim recites a sealing interface comprises a projecting formation of the terminal extending radially outward and a complementary formation of the bore extending radially inwardly. Weisbond shows in Figure 3C the terminal (500) includes a projecting formation of the terminal extending radially outward and a complementary formation of the bore extending radially inwardly on the bottom half of the terminal as shown in Figure 3C. The structure shown by Figure 3C is sufficient to show a sealing interface as required by the claims. 
Applicant argues a person of ordinary skill would not consider the terminals shown in Weisbond to be suitable for Kenworthy because the terminals of Weisbond are not exposed to fluid and not subjected to problems with sealing.  Kenworthy discloses electrical leads that pass though the tubular wall and are exposed to the internal space of the pipeline, Weisbond shows the structure of a terminal and does not show any gap or structure that would cause a problem with sealing.  One of ordinary skill in the art given the combined teachings of the prior art would be capable of forming the claimed structure without causing any sealing issues. 
Applicant asserts the terminals are too large as they would create discontinuity in the profile of the inner surface. It is noted the claims do not require any particular size of the terminal, while there may be potential structural difference between the terminals shown by the cited prior art and the terminals shown in the instant application figures, these potential structural differences are not currently claimed.  Kenworthy shows in Figure 1 the terminals (5) are create a discontinuity on the inside of the pipeline, one of ordinary skill given the combined teachings of the prior art would be capable of arranging the terminals on the inside of the pipeline without raising blockage issues. 
Applicant asserts there is no reason for a person of ordinary skill in the art to modify Kenworthy in view of Weisbord. Kenworthy provides the generic disclosure of terminals (5), but does not provide any specifics or details as to the structure of the terminals.  One of ordinary skill in the art given the suggestion of Kenworthy to use terminals would look to the known prior art for details about the structure or specifics about potential terminal structures.  Weisbond provides disclosure of a more detailed terminal structure. Weisbond shows terminals that have projections that engage the surrounding material, which one of ordinary skill in the art would recognize provides a secure connection between the terminal and the surrounding material.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
November 11, 2022